


Exhibit 10.1






FIRST AMENDMENT TO THE
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
CENTERPOINT ENERGY FIELD SERVICES LP
(a Delaware Limited Partnership)
THIS FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF CENTERPOINT ENERGY FIELD SERVICES LP (this “Amendment”) is made
and entered into as of July 30, 2013, by Enable GP, LLC, its general partner
(the “GP”).
W I T N E S S E T H:
WHEREAS, CenterPoint Energy Field Services LP, a Delaware limited partnership
(the “Partnership”), has been formed pursuant to that certain Certificate of
Limited Partnership, filed with the Secretary of State of the State of Delaware
on May 1, 2013, and that certain First Amended and Restated Agreement of Limited
Partnership, dated as of May 1, 2013 (the “Agreement”); and
WHEREAS, Section 13.1 of the Agreement provides that the GP may amend any
provision of the Agreement to reflect a change in the name of the Partnership
and other similar matters; and
WHEREAS, the GP desires to amend the Agreement to reflect a change in the name
of the Company and the name of the GP;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and in the Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the GP agrees as follows:
1.    The Agreement is hereby amended to replace each occurrence of “CenterPoint
Energy Field Services LP” with “Enable Midstream Partners, LP.”
2.    The Agreement is hereby amended to replace each occurrence of “CNP OGE GP
LLC” with “Enable GP, LLC.”
3.    All other terms and conditions of the Agreement remain unchanged and in
full force and effect.
[Signature Page Follows]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.
 
ENABLE GP, LLC
 
 
 
 
By:
/s/ M. Sean Blakley
 
 
Name: M. Sean Blakley
 
 
Title: Acting Chief Accounting Officer





